 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPittsburgh Press Company and Jesse Walker, Sr.Case 6-CA-9953January 24, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn September 14, 1977, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited cross-exceptions to the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder, as modified herein.Respondent contends at length that the Adminis-trative Law Judge's finding that it discriminatorilysuspended employee Walker in violation of Section8(a)(3) and (1) is legally deficient for lack of evidenceof independent union animus. This contention isclearly without merit. Respondent concedes thatWalker was suspended for his statement, "As long asI'm Acting Shop Steward and when I become ShopSteward I will not let you work the men short."Respondent would have it that this statement wasinsubordinate. Contrary to Respondent, we agreewith the Administrative Law Judge that Walker'sstatement was clearly an expression of Walker'sintention to be an active union representative of theemployees, and thus this statement was protected bythe Act. Penalizing an employee for union-relatedconduct protected by Section 7 of the Act such asthat considered here is inherently destructive ofimportant employee rights and thus requires no proofof antiunion motivation. N.L.R.B. v. Great DaneTrailers, Inc., 388 U.S. 26 (1967).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Pittsburgh Press Company, Pittsburgh, Penn-sylvania, its officers, agents, successors, and assigns,234 NLRB No. 83shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraphs 1(b)through (d):"(b) Assembling employees, in the absence of anyunion representative, for the purpose of encouragingthem to select a steward to represent them in mattersrelated to collective bargaining."(c) Threatening employees with retaliation be-cause they have engaged in union and protectedconcerted activities for the purpose of collectivebargaining or other mutual aid or protection."(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Make whole Jesse Walker, Sr., for any loss ofearnings he may have suffered as a result of thediscrimination against him. Backpay is to be comput-ed in the manner prescribed in the remedy asmodified in the Board's Decision."3. Add the following as paragraph 2(b) andreletter the subsequent paragraphs:"(b) Remove all references to the suspension ofJesse Walker, Sr., from his personnel file and otherrecords."4. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 Respondent also contends that the Administrative Law Judge erred infinding that it violated Sec. 8(aXI) of the Act when Night Foreman HarryCarter assembled the janitorial employees, in the absence of any unionrepresentative, for the purpose of encouraging them to select a steward. Wedo not agree. The complaint alleged that Respondent violated Sec. 8(aXI)because Carter threatened the employees with discharge for engaging inprotected and concerted activities on behalf of the Union. The factsdeveloped at the hearing showed that Supervisor Carter told the employees,at an employee meeting called by Carter on February 23, that he thoughtthey should have a night steward and implied that the employees should notselect Walker as steward because Respondent was "out to get him."Inasmuch as all the facts surrounding this event were set forth on the record,and the witnesses were examined and cross-examined without objectionfrom Respondent, we find the issue to have been fully litigated, and as thefinding clearly relates to the finding that Respondent discriminated againstWalker because of his conduct as acting steward, we adopt the Administra-tive Law Judge's finding. Monroe Feed Store, 112 NLRB 1336 (1955).3 The Administrative Law Judge inadvertently specified interest to bepaid at 7 percent; however, interest will be calculated according to the"adjusted prime rate" used by the U.S. Internal Revenue Service for intereston tax payments. Florida Steel Corporation, 231 NLRB 651 (1977). See IsisPlumbing & Heating Co., 138 NLRB 716 (1962), for rationale on interestpayments.We shall also modify the recommended Order and notice accordinglyand correct certain inadvertent errors contained therein408 PITTSBURGH PRESS COMPANYFINDINGS AND CONCLUSIONSNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend our employees becausethey have engaged in union or other protectedactivities.WE WILL NOT assemble our employees, in theabsence of any union representative, for thepurpose of encouraging them to select a steward.WE WILL NOT threaten our employees withretaliation because they have engaged in unionand protected concerted activities for the purposeof collective bargaining or other mutual aid orprotection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL make whole Jesse Walker, Sr., for anyloss of earnings he may have suffered as a resultof our discrimination against him, together withinterest.WE WILL remove all references to the suspen-sion of Jesse Walker, Sr., from his personnel fileand other records.PITTSBURGH PRESSCOMPANYDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thisproceeding was heard before me at Pittsburgh, Pennsylva-nia, on June 1, 1977, pursuant to a complaint issued onApril 22, 1977,1 based on charges filed on February 14 andamended on April 21. A motion to strike one allegation ofthe complaint was made by General Counsel at the hearingand was granted. The remaining allegations of the com-plaint allege that Pittsburgh Press Company, herein calledthe Respondent, violated Section 8(a)(I) and (3) of theNational Labor Relations Act, as amended, by suspendingJesse Walker, Sr., for 3 days, and by threatening employeeswith discharge for engaging in statutorily protected activi-ties. Respondent duly denied the commission of unfairlabor practices.Upon the entire record,2including my observation of thedemeanor of witnesses as they testified, and after dueconsideration of the parties' posttrial briefs, I make thefollowing:I. JURISDICTIONThe Respondent is a Pennsylvania corporation engagedin the publication of a daily newspaper known as ThePittsburgh Press at its Pittsburgh, Pennsylvania, facility.The Respondent, during the 12 months immediatelypreceding the issuance of the complaint, a representativeperiod, received gross revenues in excess of S500,000 in theoperation of its business, has been a member of nationalnews services, advertised nationally sold products, and haspublished nationally syndicated features. The Respondentis, and has been at all times material to this case, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.n. THE LABOR ORGANIZATIONService Employees International Union, Pittsburgh Lo-cal No. 29, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.m. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAt all times material to this case, the Respondent and theUnion have been parties to a collective-bargaining agree-ment covering the employees involved herein, includingJesse Walker, Sr.Walker, the Charging Party, is a daylight janitor at thePittsburgh facility, and has been an active union memberfor 12 years. At the time of the controversy, the Union'ssteward was employee Edward Griffin. In the latter part ofthe week prior to his vacation, Griffin posted a notice that,in his absence, he was appointing Walker as actingsteward. The week of Griffin's vacation commenced onFebruary 7.On February 8, Walker's foreman, Marion Johnson,called the plant and left word for Walker to call him athome when he came in. Walker did so. There is a disputebetween Walker and Johnson as to what was said duringthe conversation. Walker testifies that all Johnson told himwas that he would not be coming in because he was ill, andasked Walker to take his place as foreman in his absence.Johnson denies that he told Walker he would be theforeman or acting foreman in Johnson's absence. He statesthat he told Walker that he was sick and would not be in,that all the men that were needed were working and theyknew their assignments, but he wanted to be sure Walkerknew that because he did not need any men and did notwant any called in.According to Walker's uncontroverted testimony, afterhe talked to Johnson he called employee Mixon, who wasnot scheduled to work that day, in to take Johnson's placeas a janitor because Building Superintendent RichardLauth had earlier said that he did not want workingforemen. Walker did not change into his normal workclothes but wore a tie, leisure trousers, a sweater, andI All dates herein occurred in 1977, unless specifically noted otherwise.APPENDIX409z Errors in the transcript have been noted and corrected. DECISIONS OF NATIONAL LABOR RELATIONS BOARDhighly polished shoes throughout the day, and spent histime checking to see that the work was going well and theemployees were contented.On February 9, Walker again returned a call fromJohnson at the beginning of the shift. Again, their respec-tive accounts of what was said differ. Walker says thatJohnson said his back was hurting, asked Walker to replacehim as foreman for that day, and told him that men hadbeen standing around not doing their work, specificallynaming an employee who had been seen sleeping on thejob and one who was just standing around on an occasionwhen Lauth passed by. According to Walker, he toldJohnson he would take care of it and the conversationended.Johnson testified that, when he talked to Walker onFebruary 9, he asked how things had gone and Walkerreplied there had been no problems. Whereupon, Johnsontold him there was "only one thing" that he had heard fromLauth3via telephone on February 8, and that was thatLauth had seen one of the janitors in the truckdrivers' area.Johnson avers that he told Walker this was no big thingbecause that was where janitors sit when they have nothingto do. On cross-examination, Johnson amplified thistestimony and stated that, in addition to this janitor out ofhis work area when Lauth saw him, another employee wasdoing nothing but sitting down in the service room. Thislatter employee is the same one that Walker says wasreported to him by Johnson as sleeping on the job. Johnsonterms the conversation about the two employees as just"general talk with Mr. Walker," and denies telling Walkerthat he was to act as foreman in Johnson's absence thatday.After this conversation with Johnson on February 9,Walker called in Herman Frazier, who was not scheduledto work, to perform Walker's work. Throughout the day, hewore the same attire that he had the previous day, andperformed none of his normal janitorial work. At or about7:15 a.m., he was informed by another janitor that therewas a desk to be moved. Walker went to BuildingSuperintendent Lauth and told him that he had employeeMixon to wash the desk and assist Lauth and his helper inmoving it. There was no further conversation between himand Lauth at the time.It appears from the record that it had been the practice inthe past to post a notice informing employees when anyonewas going to serve as acting foreman in the absence of theregular foreman. It also appears that the Respondent hass Lauth did not testify.I Although there was considerable evidence adduced about the routefollowed to the office, the layout of the office, where they each werepositioned in the office, and the possibility of being overheard by someone, Ifind it of no probative value and will not further allude to it.I According to Johnson, he overheard Walker tell another janitor,Gilmore, on February 7, that if he was assigned to some place other than hisregular assignment on the fourth floor he was to refuse. Johnson asked whatwas the matter and Walker repeated that he was telling the employee that ifhe was working on the fourth floor, Walker wanted him to work there, andno place else. Johnson told Walker that he was not the foreman and couldnot tell men where to work. Walker replied that it was his place to protectthe men (an apparent reference to his duty as an acting steward), and ifJohnson did not have enough men in he should hire some and not movemen all over the place. Johnson repeated, in substance, that it was up to theforeman to control the work force.Walker denies talking to Johnson at all on February 7. Gilmore did nottestify."floaters" regularly employed, at least two of whom wereon the job at 7 a.m. on February 8, whose duty it is to fill inwhenever they are needed, such as in the case of an absentemployee.At or about noon on February 9, according to Johnson,Lauth called him and reported that Walker had told Lauththat he had called Herman Frazier in to work on his offday after talking to Johnson about it. Johnson assuredLauth that he had not talked to Walker about anything likethat. After ascertaining that Johnson would be in to workon February 10, Lauth said, "[W]ell, when you come intomorrow, you have a meeting with him and make sure youget him straight on the rules, that he is not to call people inon his own." Walker acknowledges that he consulted withno one before calling Frazier in.Johnson returned to work on February 10. Walker wasperforming his regular duties as a janitor, at or about 7:15a.m., when Johnson called him into the pressroom chair-man's office where the two of them had a privatediscussion.4They agree that Johnson asked Walker whoauthorized him to call men in, and that Walker concededthat no one had. Then, according to Walker, Johnsonremarked that Lauth was going to jump on Johnson aboutthat, and Walker said, "Mr. Johnson, let's get one thingstraight right now. As long as I'm Acting Shop Steward andwhen I become Shop Steward I will not let you work themen short." Then, testifies Walker, Johnson said, "[Y]ouare suspended as of now." Walker concedes he then toldJohnson that he must be out of his mind. Johnson'stestimony agrees with that of Walker, with certain varia-tions. Johnson's version is that, after Walker admitted noone had authorized him to call men in, the followingconversation ensued: "I said to him, I told you onMonday5that you are not the foreman and you have noauthority to hire people in, or to direct work forces andwhat not. I said now if you can make me, if you can assureme that you understand this, and won't repeat it, I can letthe matter drop.... he says to me, now let me get youstraight ...when I'm acting shop steward, and when Ibecome shop steward, he says I don't ever intend to let youwork this crew short. By then we had been talking softlythen, and then his voice got loud and he began to shake hisfinger at me and he said that he wanted to get me straight.In the future, he intended to make sure that I didn't workthe people short. I said to him, now, if this is going to beyour attitude, I'll tell you what, you take three days off, youcome back on Tuesday, and we'll discuss it at thatAlthough I am somewhat disabled by the absence of any testimony ofGilmore on the matter, and the demeanor of Walker and Johnson whentestifying on this subject gave me no clues as to which was the more credibleon this conversation, I am persuaded that it is unlikely that Walker did nottalk to his foreman Johnson at all on February 7, and the conduct of Walkerdescribed by Johnson is not inconsistent with both Walker's expressobjection, on February 10, that Johnson not try to overwork men, andWalker's expressed intent, on February 10, to prevent such occurrences.While I might not credit Johnson on other matters, I cannot conclude fromeither the record or his demeanor that he is incredible on all counts asGeneral Counsel contends, and I credit Johnson's testimony with regard tothe February 7 events. Although I credit Johnson in this instance, I do notagree with Respondent's contention that Walker is completely incredible. Iam of the opinion that the parties' arguments on credibility are far too broadand give me little assistance in resolving testimonial conflicts.410 PITTSBURGH PRESS COMPANYtime..... His response to me was I'm not going anywhere,you must be out of your mind. I was acting shop steward."Thus, both are in agreement, except for immaterial andminiscule differences in wording, as to what Walker saidand the fact that his suspension immediately followed.Johnson acknowledges that he would not have suspend-ed Walker (whom he concedes is a very satisfactoryemployee) because he called in Mixon and Frazier to work,and that he suspended Walker because of Walker'sstatements with regard to what Walker intended to do.Johnson states that he considered that Walker's statements,combined with the tone and manner in which they weredelivered, constituted insubordination. That Johnson sus-pended Walker solely for his statements at the February 10meeting and not because he had called men in is borne outby the testimony of Union Secretary-Treasurer RalphTerry, called as a witness by the Respondent, who crediblytestified that during the course of a grievance meeting onFebruary 11, when he tried to settle the dispute informallybetween Johnson and Walker, Johnson said, "I don't give adamned [sic] about him calling the men in, it's the fact thatit was the insubordination," and that he does not recallJohnson indicating that there would have been any form ofdiscipline had Walker not made the statements Johnsondeemed insubordinate. Indeed, the record is clear thatJohnson had no intention of levying any discipline, even areprimand, on Walker when the conversation of February10 began. By Johnson's own testimony, Lauth merely toldhim to make sure Walker understood the rules relating tocalling people in. This instruction by Lauth carries no hintof reprimand or other adverse action, and I do not believethat Johnson was going beyond these instructions anddoing anything other than instructing Walker on the rulesand making sure Walker understood them. That there wasno intention to reprimand at the outset is evident from thestatement of Johnson to Terry, quoted above, that he didnot care about Walker calling the men in.I credit employee Frank Taylor's uncontradicted testi-mony that subsequent to Walker's 3-day suspension, onFebruary 23, Foreman Harry Carter called a meeting ofthe night janitors wherein he told them that he thought theemployees should have a night steward. There was none atthe time. Carter stated that he had talked to Ralph Terry,who was not at this meeting, and it had been decided to askthe men if a lady shop steward would be acceptable. Cartermentioned a Mrs. Crawford, and the night janitors agreedshe would be acceptable. Carter then explained theconvenience of having a night steward right there to settleany differences that might arise, and added that "he didn'twant to come up under the aggravation with Walker,because the company was out to get him, and he didn'twant to be into that aggravation."Walker had come with Steward Griffin in 1976 to assistthe night employees in getting contract proposals together,and the record shows that Walker had been a candidate forsteward in the past, had filed grievances, and had taken anactive part in preparing and submitting contract proposalsto the Union in past negotiations.e The Respondent's contention that Walker was indicating that he wouldcontinue to hire men in is rejected. Rather, Walker's remarks were clearlydirected at what he would prevent Johnson from doing. I see no basis in theB. ConclusionsI conclude and find that Johnson did tell Jesse Walker,Sr., to act in his place as foreman on February 8 and 9.During these 2 days Walker did no janitor work, dressed ina manner clearly indicating he was not performing hisregular work, was told by Johnson to watch for certainemployees' derelictions of duty, spent the 2 days observingthe janitors to see that the work was done, and told Lauththat he had assigned Mixon to wash a desk and assist inmoving it. There is no evidence that Lauth objected toeither his attire or his actions in assigning work. Walker didnot impress me as one who would deliberately, without anyauthorization from Johnson, assume the role of actingforeman and dress and function as one in the presence ofthe building superintendent. That he called in Mixon andFrazier was, in my opinion, consistent with the statementmade to him by Johnson on February 7 that it was theforeman's job to determine how many men should work,where they were to work, and what they were to do. Allthat Johnson was really telling him in this regard onFebruary 7 was that stewards could not do these things, butforemen could. Walker impressed me as more straightfor-ward and direct in his testimony regarding his telephoneconversations with Johnson, and Johnson's testimonialdemeanor on the topic was not as convincing as that ofWalker. I therefore conclude and find that Johnson did tellWalker to act as foreman in his place and did not giveWalker all the cautions about hiring in men on February 8that Johnson claims he did. That Walker may have beenmistaken in his comprehension of the scope of his authoritywhen filling in for Johnson, and may have exceeded it bycalling in Mixon and Frazier, does not militate against afinding that Johnson told him to act as foreman but, rather,reinforces it.The only question of substance to be resolved withregard to the suspension is whether or not Walker'sremarks which precipitated his suspension were protectedactivity under the National Labor Relations Act. I ampersuaded that they were. That Johnson considered themto be insubordinate does not make them so. Walker wasnot refusing to do anything, but was announcing hisintention to be an active union steward making every efforthe could to prevent Johnson from working a crew withoutwhat Walker considered a sufficient number of employ-ees,6which clearly implies the probability grievances wouldbe filed. This, in my view, is protected union activity.Walker was an acting steward who had a right to protestwhat he conceived to be improper allocation of personneland/or workload. Even if he were wrong in his interpreta-tion of what the collective-bargaining agreement permits orrequires, Walker's activity was protected, e.g., RobertMartin Construction Co., Inc., 214 NLRB 429 (1974). Thelanguage used by Walker was temperate, contained nothreat or offensive language, and cannot reasonably andobjectively be viewed as insubordinate. Furthermore, theBoard has long given union agents engaged in grievancecredible evidence for any conclusion that Walker was, in his capacity asacting steward or steward, planning to hire in or call in anybody.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocessing wide latitude in the selection of language theyuse in the course of such activity,7and there is norequirement that a steward be servile, or even polite, in hispresentation of complaints about his employer's conductwith regard to wages, hours, or other working conditions. Ican comprehend no reason why Walker may not be just asaggressive in expressing his intention to function as avigilant steward as he is permitted to be when actuallyengaged in that function as the Union's agent for purposesof enforcing the contract.8Accordingly, I find that thesuspension of Jesse Walker, Sr., for 3 days was motivatedby his protected activity as a union steward on February10, 1977, and is violative of Section 8(aX3) and (1) of theAct.9Similarly, I find that the statements by Respondent'sforeman, Harry Carter, an admitted statutory supervisor,on February 23 after Walker had been suspended, couldnot help but convey to his listeners that the Respondentdid not want a steward as aggressive as Walker and wasgoing to retaliate against Walker because of his activities asa steward. I find the calling together of employees, in theabsence of any union representative, by a supervisor for thepurpose of encouraging them to select a steward o to beinterference with the employees' Section 7 rights in viola-tion of Section 8(a)(1) of the Act. I further find thatCarter's statements with reference to the Company'sintention to "get" Walker, who was known to the employ-ees as a very active union adherent, were calculated toimpress upon them the Respondent's aversion to unionactivists and thereby restrained and coerced them inviolation of Section 8(a)(1) of the Act. The implied threatto do unto others as was done unto Walker if they becameactivists is readily apparent. My conclusion in this latterregard is supported by the Respondent's acknowledgmentthat Walker was a very good worker. This being the case itcould not be his work performance that aggravated theRespondent, and the only other real "aggravation" shownby the record is Walker's union activity for which he wassuspended.CONCLUSIONS OF LAW1. Respondent, Pittsburgh Press Company is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Service Employees International Union, PittsburghLocal No. 29, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By suspending Jesse Walker, Sr., because he engagedin protected activity and in union activity, the Respondentherein violated Section 8(a)(3) and (1) of the Act.7 Thor Power Toot Company, 148 NLRB 1379(1964).S If it were otherwise, any steward, acting steward, or employee would bein peril of disciplinary action each and every time he or she expressed anintention to file a grievance, to enforce a collective-bargaining agreement, orto engage in other protected activity without first politely securingpermission to so do from an agent of his or her employer. Such a resultwould render the guarantees of Sec. 7 of the Act meaningless.I See Clara Barton Terrace Convalescent Center, 225 NLRB 1028 (1976),an analogous case.to Union Agent Terry characterizes such a procedure as illegal. There-fore, I cannot find that Carter's actions were with union permission.4. By the acts of Harry Carter, its supervisor and agent,in restraining and coercing employees in the exercise oftheir Section 7 rights, the Respondent violated Section8(a)( ) of the Act.5. The unfair labor practices cited above have a close,intimate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.THi ReMeDYI have found that the Respondent has committed certainunfair labor practices, and I will recommend that it beordered to cease and desist therefrom and to take otherappropriate actions to remedy its unfair labor practices. Itherefore recommend that the Respondent be required tomake Jesse Walker, Sr., whole for wages lost by reason ofthe 3-day suspension levied upon him, with interestcomputed thereon at 7 percent per annum in accordancewith Florida Steel Corporation, 231 NLRB 651 (1977). 1further recommend an order that all references to saidsuspension be totally expunged from all of Respondent'spersonnel and other records wherein the suspension is nownoted, and that the Respondent be required to post theusual notice advising its employees of their rights and of"The Remedy" in this case.Upon the foregoing findings of fact, conclusions of law,and the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER "The Respondent, Pittsburgh Press Company, Pittsburgh,Pennsylvania, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Suspending employees because they engaged inprotected activities.(b) Discouraging union or other protected activities bysuspending employees.(c) Restraining and coercing employees to refrain fromfully exercising their Section 7 rights.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Make Jesse Walker, Sr., whole for any loss of pay hesuffered by reason of his unlawful 3-day suspension,together with interest thereon at 7 percent per annum.(b) Post at its Pittsburgh, Pennsylvania, facility copies ofthe attached notice marked "Appendix." 12Copies of said" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order412 PITTSBURGH PRESS COMPANYnotice, on forms provided by the Regional Director forRegion 6, after being duly signed by the Company'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to compute thebackpay due under this Order.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.413